89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.TRUSTEES OF NATIONAL ELEVATOR INDUSTRY PENSION;  HealthBenefit;  Educational Funds, Appellants,v.ELEVATOR SALES AND SERVICE COMPANY, INC., Appellee.
No. 95-3266.
United States Court of Appeals, Eighth Circuit.
Submitted June 21, 1996.Filed July 1, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
The Trustees of the National Elevator Pension, Health Benefit, and Education Funds appeal from the district court's1 order denying them preliminary and permanent injunctive relief.   Having carefully reviewed the record and the parties' briefs and submissions, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri